Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of AEI Net Lease Income & Growth Fund XX Limited Partnership (the “Partnership”) on Form 10-Q for the period ended March31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Robert P. Johnson, President of AEI Fund Management XX, Inc., the Managing General Partner of the Partnership, and Patrick W. Keene, Chief Financial Officer of AEI Fund Management XX, Inc., each certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. /s/ ROBERT P JOHNSON Robert P. Johnson, President AEI Fund Management XX, Inc. Managing General Partner May11, 2016 /s/ PATRICK W KEENE Patrick W. Keene, Chief Financial Officer AEI Fund Management XX, Inc. Managing General Partner May11, 2016
